Exhibit 10.2

CPI INTERNATIONAL, INC.
STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into as of the
date of grant set forth on Exhibit A hereto by and between CPI International,
Inc., a Delaware corporation (the “Company”), and the individual (the
“Optionee”) set forth on Exhibit A.

A.                                   Pursuant to the CPI International, Inc.
2006 Equity and Performance Incentive Plan (the “Plan”), the Committee has
determined that it is to the advantage and best interest of the Company to grant
to Optionee an option (the “Option”) to purchase the number of shares of the
Common Stock of the Company (the “Shares” or the “Option Shares”) set forth on
Exhibit A hereto, at the exercise price determined as provided herein, and in
all respects subject to the terms, definitions and provisions of the Plan, which
is incorporated herein by reference.

B.                                     Unless otherwise defined herein,
capitalized terms used in this Agreement shall have the meanings set forth in
the Plan.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Optionee and the Company hereby agree as follows:


1.                                       GRANT AND TERMS OF STOCK OPTION.


1.1                                 GRANT OF OPTION.  THE COMPANY HAS GRANTED TO
THE OPTIONEE THE RIGHT AND OPTION TO PURCHASE, SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THE PLAN AND THIS AGREEMENT, ALL OR ANY PART OF THE
NUMBER OF SHARES SET FORTH ON EXHIBIT A AT A PURCHASE PRICE PER SHARE EQUAL TO
THE EXERCISE PRICE PER SHARE SET FORTH ON EXHIBIT A.  THIS OPTION IS NOT
INTENDED TO BE AN INCENTIVE STOCK OPTION AND IS INSTEAD INTENDED TO BE A
NONQUALIFIED STOCK OPTION.


1.2                                 VESTING AND EXERCISABILITY.  SUBJECT TO THE
PROVISIONS OF THE PLAN AND THE OTHER PROVISIONS OF THIS AGREEMENT, THIS OPTION
SHALL VEST AND BECOME EXERCISABLE IN ACCORDANCE WITH THE SCHEDULE SET FORTH ON
EXHIBIT A.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF TERMINATION OF
OPTIONEE’S CONTINUOUS STATUS AS AN EMPLOYEE, DIRECTOR OR CONSULTANT FOR ANY
REASON, THIS OPTION SHALL IMMEDIATELY CEASE VESTING; PROVIDED, HOWEVER, IF SUCH
TERMINATION OCCURS AS A RESULT OF EITHER DEATH OR DISABILITY, THE VESTING OF
THIS OPTION SHALL BE PARTIALLY ACCELERATED AS SET FORTH ON EXHIBIT A HERETO.


1.3                                 TERM OF OPTION.  THE “TERM” OF THIS OPTION
SHALL BEGIN ON THE DATE OF GRANT SET FORTH ON EXHIBIT A AND END ON THE
EXPIRATION OF THE TERM SPECIFIED ON EXHIBIT A.  NO PORTION OF THIS OPTION MAY BE
EXERCISED AFTER THE EXPIRATION OF THE TERM.


1.3.1                        IN THE EVENT OF TERMINATION OF OPTIONEE’S
CONTINUOUS STATUS AS AN EMPLOYEE, DIRECTOR OR CONSULTANT BY DEATH OR DISABILITY,
THIS OPTION SHALL TERMINATE AND BE CANCELLED ON THE EARLIER OF (I) THE
EXPIRATION OF THE TERM, OR (II) 12 MONTHS


--------------------------------------------------------------------------------





AFTER TERMINATION OF OPTIONEE’S CONTINUOUS STATUS AS AN EMPLOYEE, DIRECTOR OR
CONSULTANT.


1.3.2                        IN THE EVENT OF TERMINATION OF OPTIONEE’S
CONTINUOUS STATUS AS AN EMPLOYEE, DIRECTOR OR CONSULTANT FOR ANY REASON OTHER
THAN CAUSE, DEATH OR DISABILITY, THE PORTION OF THIS OPTION THAT IS NOT VESTED
AND EXERCISABLE AS OF THE DATE OF TERMINATION SHALL BE IMMEDIATELY CANCELLED AND
TERMINATED.  IN ADDITION, THE PORTION OF THIS OPTION THAT IS VESTED AND
EXERCISABLE AS OF THE DATE OF TERMINATION OF OPTIONEE’S CONTINUOUS STATUS AS AN
EMPLOYEE, DIRECTOR OR CONSULTANT SHALL TERMINATE AND BE CANCELLED ON THE EARLIER
OF (I) THE EXPIRATION OF THE TERM, OR (II) 90 DAYS AFTER TERMINATION OF
OPTIONEE’S CONTINUOUS STATUS AS AN EMPLOYEE, DIRECTOR OR CONSULTANT.


1.3.3                        IF OPTIONEE’S CONTINUOUS STATUS AS AN EMPLOYEE,
DIRECTOR OR CONSULTANT IS TERMINATED FOR CAUSE, THIS ENTIRE OPTION SHALL BE
CANCELLED AND TERMINATED AS OF THE DATE OF SUCH TERMINATION AND SHALL NO LONGER
BE EXERCISABLE AS TO ANY SHARES, WHETHER OR NOT PREVIOUSLY VESTED.


2.                                       METHOD OF EXERCISE.


2.1                                 DELIVERY OF NOTICE OF EXERCISE.


2.1.1                        EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.1.2, THIS
OPTION SHALL BE EXERCISABLE BY WRITTEN NOTICE IN THE FORM ATTACHED HERETO AS
EXHIBIT B WHICH SHALL STATE THE ELECTION TO EXERCISE THIS OPTION, THE NUMBER OF
SHARES IN RESPECT OF WHICH THIS OPTION IS BEING EXERCISED, AND SUCH OTHER
REPRESENTATIONS AND AGREEMENTS WITH RESPECT TO SUCH SHARES AS MAY BE REQUIRED BY
THE COMPANY PURSUANT TO THE PROVISIONS OF THIS AGREEMENT AND THE PLAN.  SUCH
WRITTEN NOTICE SHALL BE SIGNED BY OPTIONEE (OR BY OPTIONEE’S BENEFICIARY OR
OTHER PERSON ENTITLED TO EXERCISE THIS OPTION IN THE EVENT OF OPTIONEE’S DEATH
UNDER THE PLAN) AND SHALL BE DELIVERED IN PERSON OR BY OVERNIGHT DELIVERY
SERVICE OR CERTIFIED MAIL TO THE SECRETARY OF THE COMPANY.


2.1.2                        IF PERMITTED BY THE COMPANY AT THE TIME OF
EXERCISE, THIS OPTION MAY ALSO BE EXERCISED BY PROVIDING A NOTICE OF EXERCISE TO
THE THIRD PARTY ADMINISTRATOR (AS THE COMPANY’S AGENT) BY OR THROUGH ANY MEANS
PERMITTED BY THE THIRD PARTY ADMINISTRATOR FROM TIME TO TIME, INCLUDING, WITHOUT
LIMITATION, BY PROVIDING NOTICE OF EXERCISE TO THE THIRD PARTY ADMINISTRATOR BY
TELEPHONE OR BY USING THE THIRD PARTY ADMINISTRATOR’S INTERNET WEB SITE TO
PROVIDE NOTICE OF EXERCISE, AND IN SUCH EVENT, THE NOTICE OF EXERCISE MAY BE
PROVIDED, BUT SHALL NOT BE REQUIRED TO BE PROVIDED, IN WRITING.  FOR PURPOSES
HEREOF, “THIRD PARTY ADMINISTRATOR” MEANS THE BANK OF NEW YORK AS THE COMPANY’S
THIRD PARTY STOCK OPTION ADMINISTRATOR, OR, AS APPLICABLE, ANY SUCCESSOR THIRD
PARTY STOCK OPTION ADMINISTRATOR DESIGNATED BY THE COMMITTEE.


2.1.3                        UPON EXERCISE IN ACCORDANCE WITH SECTION 2.1.1 OR
2.1.2, THE OPTIONEE SHALL PAY THE EXERCISE PRICE TO THE COMPANY IN ANY MANNER
PERMITTED BY SECTION 2.3. THIS OPTION SHALL NOT BE DEEMED EXERCISED UNTIL THE
COMPANY RECEIVES NOTICE OF EXERCISE PURSUANT TO THIS SECTION 2.1 AND THE
EXERCISE PRICE AND ANY OTHER APPLICABLE

2


--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF THIS AGREEMENT ARE SATISFIED.  THIS OPTION MAY NOT BE
EXERCISED FOR A FRACTION OF A SHARE.


2.2                                 RESTRICTIONS ON EXERCISE.  NO SHARES WILL BE
ISSUED PURSUANT TO THE EXERCISE OF THIS OPTION UNLESS AND UNTIL THERE SHALL HAVE
BEEN FULL COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF THE SECURITIES ACT OF
1933, AS AMENDED (WHETHER BY REGISTRATION OR SATISFACTION OF EXEMPTION
CONDITIONS), ALL APPLICABLE LAWS, AND ALL APPLICABLE LISTING REQUIREMENTS OF ANY
NATIONAL SECURITIES EXCHANGE OR OTHER MARKET SYSTEM ON WHICH THE COMMON STOCK IS
THEN LISTED.  AS A CONDITION TO THE EXERCISE OF THIS OPTION, THE COMPANY MAY
REQUIRE OPTIONEE TO MAKE ANY REPRESENTATION AND WARRANTY TO THE COMPANY AS MAY
BE NECESSARY OR APPROPRIATE, IN THE JUDGMENT OF THE COMMITTEE, TO COMPLY WITH
ANY APPLICABLE LAW.


2.3                                 METHOD OF PAYMENT.  PAYMENT OF THE EXERCISE
PRICE SHALL BE MADE IN FULL AT THE TIME OF EXERCISE (A) IN CASH OR BY CERTIFIED
CHECK OR BANK CHECK OR WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, (B) BY
DELIVERY OF A PROPERLY EXECUTED EXERCISE NOTICE TOGETHER WITH ANY OTHER
DOCUMENTATION AS THE COMMITTEE AND THE PARTICIPANT’S BROKER, IF APPLICABLE,
REQUIRE TO EFFECT AN EXERCISE OF THE OPTION AND DELIVERY TO THE COMPANY OF THE
SALE OR OTHER PROCEEDS (AS PERMITTED BY APPLICABLE LAW) REQUIRED TO PAY THE
EXERCISE PRICE, OR (C) WITH THE CONSENT OF THE COMMITTEE IN ITS DISCRETION, BY
TENDERING PREVIOUSLY ACQUIRED SHARES (EITHER ACTUALLY OR BY ATTESTATION, VALUED
AT THEIR THEN FAIR MARKET VALUE) THAT HAVE BEEN OWNED FOR A PERIOD OF AT LEAST
SIX MONTHS (OR SUCH OTHER PERIOD TO AVOID ACCOUNTING CHARGES AGAINST THE
COMPANY’S EARNINGS).  IN ADDITION, THE COMMITTEE MAY IMPOSE SUCH OTHER
CONDITIONS IN CONNECTION WITH THE DELIVERY OF SHARES OF COMMON STOCK IN
SATISFACTION OF THE EXERCISE PRICE AS IT DEEMS APPROPRIATE IN ITS SOLE
DISCRETION.


2.4                                 TAX WITHHOLDING OBLIGATIONS.  IN ADDITION TO
THE FOREGOING REQUIREMENTS, ANY EXERCISE OF THIS OPTION SHALL BE CONDITIONED
UPON THE OPTIONEE SATISFYING ANY APPLICABLE TAX WITHHOLDING OBLIGATIONS IMPOSED
ON THE COMPANY IN CONNECTION WITH THE EXERCISE OF THIS OPTION.


3.                                       NON-TRANSFERABILITY OF OPTION.  THIS
OPTION MAY NOT BE TRANSFERRED IN ANY MANNER OTHERWISE THAN BY WILL OR BY THE
LAWS OF DESCENT OR DISTRIBUTION OR TO A BENEFICIARY DESIGNATED PURSUANT TO THE
PLAN, AND MAY BE EXERCISED DURING THE LIFETIME OF OPTIONEE ONLY BY OPTIONEE. 
SUBJECT TO ALL OF THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, FOLLOWING
THE DEATH OF OPTIONEE, THIS OPTION MAY, TO THE EXTENT IT IS VESTED AND
EXERCISABLE BY OPTIONEE IN ACCORDANCE WITH ITS TERMS ON THE DATE OF DEATH, BE
EXERCISED BY OPTIONEE’S BENEFICIARY OR OTHER PERSON ENTITLED TO EXERCISE THIS
OPTION IN THE EVENT OF OPTIONEE’S DEATH UNDER THE PLAN.  THIS OPTION MAY BE
ASSIGNED, IN CONNECTION WITH THE OPTIONEE’S ESTATE PLAN, IN WHOLE OR IN PART,
DURING THE OPTIONEE’S LIFETIME TO ONE OR MORE FAMILY MEMBERS OF THE OPTIONEE. 
RIGHTS UNDER THE ASSIGNED PORTION MAY BE EXERCISED BY THE PERSON OR PERSONS WHO
ACQUIRE A PROPRIETARY INTEREST IN SUCH OPTION PURSUANT TO THE ASSIGNMENT.  THE
TERMS APPLICABLE TO THE ASSIGNED PORTION SHALL BE THE SAME AS THOSE IN EFFECT
FOR THE OPTION IMMEDIATELY BEFORE SUCH ASSIGNMENT AND SHALL BE SET FORTH IN SUCH
DOCUMENTS ISSUED TO THE ASSIGNEE AS THE COMMITTEE DEEMS APPROPRIATE.


4.                                       RESTRICTIONS; RESTRICTIVE LEGENDS. 
OWNERSHIP AND TRANSFER OF SHARES ISSUED PURSUANT TO THE EXERCISE OF THIS OPTION
WILL BE SUBJECT TO THE PROVISIONS OF, INCLUDING OWNERSHIP AND

3


--------------------------------------------------------------------------------





TRANSFER RESTRICTIONS (INCLUDING, WITHOUT LIMITATION, RESTRICTIONS IMPOSED BY
APPLICABLE LAWS AND RESTRICTIONS SET FORTH OR REFERENCED IN LEGENDS IMPRINTED ON
CERTIFICATES REPRESENTING SUCH SHARES).


5.                                       GENERAL.


5.1                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY IN DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PROVISIONS OF DELAWARE OR ANY OTHER JURISDICTION.


5.2                                 NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
UNDER THIS AGREEMENT SHALL BE GIVEN IN WRITING BY OVERNIGHT COURIER OR BY
POSTAGE PREPAID, UNITED STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE ADDRESS SET FORTH BELOW OR TO SUCH OTHER ADDRESS FOR A PARTY
AS THAT PARTY MAY DESIGNATE BY 10 DAYS ADVANCE WRITTEN NOTICE TO THE OTHER
PARTIES.  NOTICE SHALL BE EFFECTIVE UPON THE EARLIER OF RECEIPT OR 3 DAYS AFTER
THE DATE ON WHICH SUCH NOTICE IS DEPOSITED IN THE MAILS OR WITH THE OVERNIGHT
COURIER.

If to the Company:                                             CPI
International, Inc.
811 Hansen Way
Palo Alto, California 94303-1110
Attention: Chief Financial Officer

If to Optionee, at the address set forth on Exhibit A.


5.3                                 COMMUNITY PROPERTY.  WITHOUT PREJUDICE TO
THE ACTUAL RIGHTS OF THE SPOUSES AS BETWEEN EACH OTHER, FOR ALL PURPOSES OF THIS
AGREEMENT, THE OPTIONEE SHALL BE TREATED AS AGENT AND ATTORNEY-IN-FACT FOR THAT
INTEREST HELD OR CLAIMED BY HIS OR HER SPOUSE WITH RESPECT TO THIS OPTION AND
THE PARTIES HERETO SHALL ACT IN ALL MATTERS AS IF THE OPTIONEE WAS THE SOLE
OWNER OF THIS OPTION.  THIS APPOINTMENT IS COUPLED WITH AN INTEREST AND IS
IRREVOCABLE.


5.4                                 MODIFICATIONS.  THIS AGREEMENT MAY BE
AMENDED, ALTERED OR MODIFIED ONLY BY A WRITING SIGNED BY EACH OF THE PARTIES
HERETO.


5.5                                 APPLICATION TO OTHER STOCK.  IN THE EVENT
ANY CAPITAL STOCK OF THE COMPANY OR ANY OTHER CORPORATION SHALL BE DISTRIBUTED
ON, WITH RESPECT TO, OR IN EXCHANGE FOR SHARES OF COMMON STOCK AS A STOCK
DIVIDEND, STOCK SPLIT, RECLASSIFICATION OR RECAPITALIZATION IN CONNECTION WITH
ANY MERGER OR REORGANIZATION OR OTHERWISE, ALL RESTRICTIONS, RIGHTS AND
OBLIGATIONS SET FORTH IN THIS AGREEMENT SHALL APPLY WITH RESPECT TO SUCH OTHER
CAPITAL STOCK TO THE SAME EXTENT AS THEY ARE, OR WOULD HAVE BEEN APPLICABLE, TO
THE OPTION SHARES ON OR WITH RESPECT TO WHICH SUCH OTHER CAPITAL STOCK WAS
DISTRIBUTED.


5.6                                 ADDITIONAL DOCUMENTS.  EACH PARTY AGREES TO
EXECUTE ANY AND ALL FURTHER DOCUMENTS AND WRITINGS, AND TO PERFORM SUCH OTHER
ACTIONS, WHICH MAY BE OR BECOME REASONABLY NECESSARY OR EXPEDIENT TO BE MADE
EFFECTIVE AND CARRY OUT THIS AGREEMENT.


5.7                                 NO THIRD-PARTY BENEFITS.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NONE OF THE PROVISIONS OF THIS
AGREEMENT SHALL BE FOR THE BENEFIT OF, OR ENFORCEABLE BY, ANY THIRD-PARTY
BENEFICIARY.

4


--------------------------------------------------------------------------------





5.8                                 SUCCESSORS AND ASSIGNS.  EXCEPT AS PROVIDED
HEREIN TO THE CONTRARY, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES, THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


5.9                                 NO ASSIGNMENT.  EXCEPT AS OTHERWISE PROVIDED
IN THIS AGREEMENT, THE OPTIONEE MAY NOT ASSIGN ANY OF HIS, HER OR ITS RIGHTS
UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH
CONSENT MAY BE WITHHELD IN ITS SOLE DISCRETION.  THE COMPANY SHALL BE PERMITTED
TO ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, BUT NO SUCH ASSIGNMENT
SHALL RELEASE THE COMPANY OF ANY OBLIGATIONS PURSUANT TO THIS AGREEMENT.


5.10                           SEVERABILITY.  THE VALIDITY, LEGALITY OR
ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT SHALL NOT BE AFFECTED EVEN IF
ONE OR MORE OF THE PROVISIONS OF THIS AGREEMENT SHALL BE HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT.


5.11                           EQUITABLE RELIEF.  THE OPTIONEE ACKNOWLEDGES
THAT, IN THE EVENT OF A THREATENED OR ACTUAL BREACH OF ANY OF THE PROVISIONS OF
THIS AGREEMENT, DAMAGES ALONE WILL BE AN INADEQUATE REMEDY, AND SUCH BREACH WILL
CAUSE THE COMPANY GREAT, IMMEDIATE AND IRREPARABLE INJURY AND DAMAGE. 
ACCORDINGLY, THE OPTIONEE AGREES THAT THE COMPANY SHALL BE ENTITLED TO
INJUNCTIVE AND OTHER EQUITABLE RELIEF, AND THAT SUCH RELIEF SHALL BE IN ADDITION
TO, AND NOT IN LIEU OF, ANY REMEDIES IT MAY HAVE AT LAW OR UNDER THIS AGREEMENT.


5.12                           ARBITRATION.


5.12.1                  GENERAL.  ANY CONTROVERSY, DISPUTE, OR CLAIM BETWEEN THE
PARTIES TO THIS AGREEMENT, INCLUDING ANY CLAIM ARISING OUT OF, IN CONNECTION
WITH, OR IN RELATION TO THE FORMATION, INTERPRETATION, PERFORMANCE OR BREACH OF
THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION, BEFORE A SINGLE
ARBITRATOR, IN ACCORDANCE WITH THIS SECTION 5.12 AND THE THEN MOST APPLICABLE
RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  JUDGMENT UPON ANY AWARD RENDERED
BY THE ARBITRATOR MAY BE ENTERED BY ANY STATE OR FEDERAL COURT HAVING
JURISDICTION THEREOF.  SUCH ARBITRATION SHALL BE ADMINISTERED BY THE AMERICAN
ARBITRATION ASSOCIATION.  ARBITRATION SHALL BE THE EXCLUSIVE REMEDY FOR
DETERMINING ANY SUCH DISPUTE, REGARDLESS OF ITS NATURE.  NOTWITHSTANDING THE
FOREGOING, EITHER PARTY MAY IN AN APPROPRIATE MATTER APPLY TO A COURT FOR
PROVISIONAL RELIEF, INCLUDING A TEMPORARY RESTRAINING ORDER OR A PRELIMINARY
INJUNCTION, ON THE GROUND THAT THE AWARD TO WHICH THE APPLICANT MAY BE ENTITLED
IN ARBITRATION MAY BE RENDERED INEFFECTUAL WITHOUT PROVISIONAL RELIEF.  UNLESS
MUTUALLY AGREED BY THE PARTIES OTHERWISE, ANY ARBITRATION SHALL TAKE PLACE IN
THE CITY OF PALO ALTO, CALIFORNIA.


5.12.2                  SELECTION OF ARBITRATOR.  IN THE EVENT THE PARTIES ARE
UNABLE TO AGREE UPON AN ARBITRATOR, THE PARTIES SHALL SELECT A SINGLE ARBITRATOR
FROM A LIST OF NINE ARBITRATORS (WHICH SHALL BE RETIRED JUDGES OR CORPORATE OR
LITIGATION ATTORNEYS EXPERIENCED IN EXECUTIVE COMPENSATION AND STOCK OPTIONS)
PROVIDED BY THE OFFICE OF THE AMERICAN ARBITRATION ASSOCIATION HAVING
JURISDICTION OVER PALO ALTO, CALIFORNIA.  IF THE PARTIES ARE UNABLE TO AGREE
UPON AN ARBITRATOR FROM THE LIST SO DRAWN, THEN THE PARTIES SHALL EACH STRIKE
NAMES ALTERNATELY FROM THE LIST, WITH THE FIRST TO STRIKE BEING DETERMINED BY
LOT.  AFTER EACH PARTY HAS USED FOUR STRIKES, THE REMAINING NAME ON THE LIST
SHALL BE THE ARBITRATOR.  IF SUCH PERSON IS UNABLE TO SERVE FOR ANY REASON, THE
PARTIES SHALL REPEAT THIS PROCESS UNTIL AN ARBITRATOR IS SELECTED.

5


--------------------------------------------------------------------------------





5.12.3                  APPLICABILITY OF ARBITRATION; REMEDIAL AUTHORITY.  THIS
AGREEMENT TO RESOLVE ANY DISPUTES BY BINDING ARBITRATION SHALL EXTEND TO CLAIMS
AGAINST ANY PARENT, SUBSIDIARY OR AFFILIATE OF EACH PARTY, AND, WHEN ACTING
WITHIN SUCH CAPACITY, ANY OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE OR AGENT OF
EACH PARTY, OR OF ANY OF THE ABOVE, AND SHALL APPLY AS WELL TO CLAIMS ARISING
OUT OF STATE AND FEDERAL STATUTES AND LOCAL ORDINANCES AS WELL AS TO CLAIMS
ARISING UNDER THE COMMON LAW.  IN THE EVENT OF A DISPUTE SUBJECT TO THIS
PARAGRAPH THE PARTIES SHALL BE ENTITLED TO REASONABLE DISCOVERY SUBJECT TO THE
DISCRETION OF THE ARBITRATOR.  THE REMEDIAL AUTHORITY OF THE ARBITRATOR (WHICH
SHALL INCLUDE THE RIGHT TO GRANT INJUNCTIVE OR OTHER EQUITABLE RELIEF) SHALL BE
THE SAME AS, BUT NO GREATER THAN, WOULD BE THE REMEDIAL POWER OF A COURT HAVING
JURISDICTION OVER THE PARTIES AND THEIR DISPUTE.  THE ARBITRATOR SHALL, UPON AN
APPROPRIATE MOTION, DISMISS ANY CLAIM WITHOUT AN EVIDENTIARY HEARING IF THE
PARTY BRINGING THE MOTION ESTABLISHES THAT HE OR IT WOULD BE ENTITLED TO SUMMARY
JUDGMENT IF THE MATTER HAD BEEN PURSUED IN COURT LITIGATION.  IN THE EVENT OF A
CONFLICT BETWEEN THE APPLICABLE RULES OF THE AMERICAN ARBITRATION ASSOCIATION
AND THESE PROCEDURES, THE PROVISIONS OF THESE PROCEDURES SHALL GOVERN.


5.12.4                  FEES AND COSTS.  ANY FILING OR ADMINISTRATIVE FEES SHALL
BE BORNE INITIALLY BY THE PARTY REQUESTING ARBITRATION.  THE COMPANY SHALL BE
RESPONSIBLE FOR THE COSTS AND FEES OF THE ARBITRATION, UNLESS THE OPTIONEE
WISHES TO CONTRIBUTE (UP TO 50%) OF THE COSTS AND FEES OF THE ARBITRATION. 
NOTWITHSTANDING THE FOREGOING, THE PREVAILING PARTY IN SUCH ARBITRATION, AS
DETERMINED BY THE ARBITRATOR, AND IN ANY ENFORCEMENT OR OTHER COURT PROCEEDINGS,
SHALL BE ENTITLED, TO THE EXTENT PERMITTED BY LAW, TO REIMBURSEMENT FROM THE
OTHER PARTY FOR ALL OF THE PREVAILING PARTY’S COSTS (INCLUDING BUT NOT LIMITED
TO THE ARBITRATOR’S COMPENSATION), EXPENSES, AND ATTORNEYS’ FEES.


5.12.5                  AWARD FINAL AND BINDING.  THE ARBITRATOR SHALL RENDER AN
AWARD AND WRITTEN OPINION, AND THE AWARD SHALL BE FINAL AND BINDING UPON THE
PARTIES.  IF ANY OF THE PROVISIONS OF THIS PARAGRAPH, OR OF THIS AGREEMENT, ARE
DETERMINED TO BE UNLAWFUL OR OTHERWISE UNENFORCEABLE, IN WHOLE OR IN PART, SUCH
DETERMINATION SHALL NOT AFFECT THE VALIDITY OF THE REMAINDER OF THIS AGREEMENT,
AND THIS AGREEMENT SHALL BE REFORMED TO THE EXTENT NECESSARY TO CARRY OUT ITS
PROVISIONS TO THE GREATEST EXTENT POSSIBLE AND TO INSURE THAT THE RESOLUTION OF
ALL CONFLICTS BETWEEN THE PARTIES, INCLUDING THOSE ARISING OUT OF STATUTORY
CLAIMS, SHALL BE RESOLVED BY NEUTRAL, BINDING ARBITRATION.  IF A COURT SHOULD
FIND THAT THE ARBITRATION PROVISIONS OF THIS AGREEMENT ARE NOT ABSOLUTELY
BINDING, THEN THE PARTIES INTEND ANY ARBITRATION DECISION AND AWARD TO BE FULLY
ADMISSIBLE IN EVIDENCE IN ANY SUBSEQUENT ACTION, GIVEN GREAT WEIGHT BY ANY
FINDER OF FACT, AND TREATED AS DETERMINATIVE TO THE MAXIMUM EXTENT PERMITTED BY
LAW.


5.13                           HEADINGS.  THE SECTION HEADINGS IN THIS AGREEMENT
ARE INSERTED ONLY AS A MATTER OF CONVENIENCE, AND IN NO WAY DEFINE, LIMIT,
EXTEND OR INTERPRET THE SCOPE OF THIS AGREEMENT OR OF ANY PARTICULAR SECTION.


5.14                           NUMBER AND GENDER.  THROUGHOUT THIS AGREEMENT, AS
THE CONTEXT MAY REQUIRE, (A) THE MASCULINE GENDER INCLUDES THE FEMININE AND THE
NEUTER GENDER INCLUDES THE MASCULINE AND THE FEMININE; (B) THE SINGULAR TENSE
AND NUMBER INCLUDES THE PLURAL, AND THE PLURAL TENSE AND NUMBER INCLUDES THE
SINGULAR; (C) THE PAST TENSE INCLUDES THE PRESENT, AND THE PRESENT TENSE
INCLUDES THE PAST; (D) REFERENCES TO PARTIES, SECTIONS, PARAGRAPHS AND EXHIBITS

6


--------------------------------------------------------------------------------





MEAN THE PARTIES, SECTIONS, PARAGRAPHS AND EXHIBITS OF AND TO THIS AGREEMENT;
AND (E) PERIODS OF DAYS, WEEKS OR MONTHS MEAN CALENDAR DAYS, WEEKS OR MONTHS.


5.15                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


5.16                           COMPLETE AGREEMENT.  THIS AGREEMENT AND THE PLAN
CONSTITUTE THE PARTIES’ ENTIRE AGREEMENT WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ALL AGREEMENTS, REPRESENTATIONS, WARRANTIES, STATEMENTS,
PROMISES AND UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


5.17                           WAIVER OF JURY TRIAL.  TO THE EXTENT EITHER PARTY
INITIATES LITIGATION INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP
BETWEEN US (EVEN IF OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH
LITIGATION), ALL THE PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY.  THIS WAIVER
WILL APPLY TO ALL CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION,
INCLUDING CLAIMS RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT,
ALLEGATIONS OF STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION,
OR SIMILAR CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED
FOR THE RECOVERY OF DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR
OWNERS, AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS.

7


--------------------------------------------------------------------------------


 

CPI INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

Name:

 


--------------------------------------------------------------------------------




EXHIBIT A
DETAILS OF STOCK OPTION GRANT

Optionee Name:

 

Date of Grant:

 

Number of Shares of Common Stock:

 

Exercise Price Per Share:

 

Term of Option:

10 Years after date of grant

 

Vesting Schedule:  Subject to the restrictions and limitations of the Option
Agreement and the Plan, this Option shall vest and become exercisable with
respect to 25% of the Shares subject to this Option on the first anniversary of
the date of grant.  On each subsequent anniversary of the date of grant, if
Optionee’s Continuous Status as an Employee, Director or Consultant has not
terminated, this Option shall become vested and exercisable with respect to an
additional 25% of the Shares subject to this Option, until 100% of the Shares
subject to this Option have become vested and exercisable.

If Optionee’s Continuous Status as an Employee, Director or Consultant
terminates as result of death or Disability and the date of termination does not
occur on an anniversary of the date of grant, then for purposes of determining
the extent to which this Option has vested, Optionee’s Continuous Status as an
Employee, Director or Consultant shall be deemed to have terminated on the next
occurring anniversary of the date of grant.  For example, if Optionee’s
Continuous Status as an Employee, Director or Consultant terminates as result of
death or Disability 25 months after the date of grant, 50% of the Shares subject
to this Option shall be deemed to be vested and exercisable as of the date of
termination (and no further vesting shall occur)

Employee
Address:                                                                               


--------------------------------------------------------------------------------




EXHIBIT B
NOTICE OF EXERCISE OF STOCK OPTION

CPI International, Inc.
811 Hansen Way
Palo Alto, California 94303-1110
Attn: Chief Financial Officer

Ladies and Gentlemen:

The undersigned hereby elects to exercise the option indicated below:

Option Grant Date:                                       

Number of Shares Being Exercised:                                       

Exercise Price Per Share:                                       

Total Exercise Price: $                                      

Method of Payment:                                      

 

Enclosed herewith is payment in full of the total exercise price.

My exact name, current address and social security number for purposes of the
stock certificates to be issued and the shareholder list of the Company are:

 

Name:                                           

 

Address:                                            

 

 

                                      

 

Social Security Number:                                      

 

I understand that there may be adverse tax consequences to me as a result of the
exercise of the Option and/or any sale of the Shares, and I have consulted with
my own tax advisor regarding those consequences and I am not relying on the
Company for any tax advice.

I also agree that I will not sell or dispose of my Shares in violation of
applicable securities laws, Company policy (including applicable “black-out”
periods) or any agreement by which I am bound.

 

 

Sincerely,

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

(Optionee’s Signature)

 


--------------------------------------------------------------------------------




SPOUSAL CONSENT

By his or her signature below, the spouse of the Optionee agrees to be bound by
all of the terms and conditions of the foregoing Option Agreement (including
those relating to the appointment of the Optionee as agent for any interest that
Spouse may have in the Option Shares).

OPTIONEE’S SPOUSE

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Print Name

 

 


--------------------------------------------------------------------------------